internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc it a 05-plr-141791-01 date date taxpayer state a state b dollar_figurea dollar_figureb dollar_figurec member member year year year date date date date property plr-141791-01 property property accounting firm accountant accountant accountant accountant dear this letter responds to taxpayer’s request for permission to revoke its election out of the installment_method of reporting the gain from three real_property sales this letter_ruling is based on the following representations subject_to verification upon audit facts taxpayer a calendar_year llc taxed as a partnership as lessor owns commercial and residential real_estate which it leases to others taxpayer has two partners member and member the members who are husband and wife the members filed a joint federal_income_tax return for year and year and will also file a joint federal_income_tax return for year at the end of year taxpayer sold property pursuant to the sale taxpayer received a note secured_by a deed to secure debt on property payable in level monthly installments over a ten-year period taxpayer retained accounting firm located in state a to prepare its year federal_income_tax return in conjunction therewith taxpayer provided accounting firm with a copy of the documents including the note pertaining to the sale of property in preparing the return accountant discovered that depreciation_recapture on the sale of sec_1250 property does not qualify for installment_sale reporting from this she erroneously concluded that no portion of the gain from the sale of sec_1250 property may be reported using the installment_method she prepared taxpayer’s year federal_income_tax return reporting the entire gain from the sale of property on date of year taxpayer sold property pursuant to the sale taxpayer received a note secured_by a deed to secure debt on property payable in level monthly installments of dollar_figurea with a final balloon payment of any remaining principal and plr-141791-01 interest due on date on date of year taxpayer sold property pursuant to the sale taxpayer received an approximately down payment of dollar_figureb and a note payable in level monthly installments of dollar_figurec with a final balloon payment of any remaining principal and interest due on date prior to taxpayer’s sale of property member met with accountant to discuss the tax implications of the proposed sale member wanted to know if taxpayer would be required to report the entire amount of the gain for the taxable_year of the sale if taxpayer received approximately a down payment and took a note for the balance of the purchase_price accountant indicated that the gain could be reported on the installment_method as payments were received at the meeting taxpayer through member explicitly indicated its desire to report gain from the sale of property and property using the installment_method during the meeting accountant was made explicitly aware that taxpayer generally desired to use installment_method reporting where possible when notes were received in conjunction with the sale of property however following the meeting no one at accounting firm attempted to confirm that the sale of property had been reported using the installment_method taxpayer retained accounting firm to prepare its year federal_income_tax return in conjunction therewith taxpayer provided accounting firm with a copy of the documents including the notes pertaining to the sales of property and property because she had prepared taxpayer’s year return accountant was also assigned the primary responsibility to prepare taxpayer’s year federal_income_tax return as she had done on the year return accountant reported the entire amount of the gains from the sales of property and property for the taxable_year of the sales accountant reviewed the return but did not change the treatment of the property sales accountant who signed the return also did not change accountant 1's treatment of the property sales member and member retained accounting firm to prepare their year joint federal_income_tax return accountant signed this return accounting firm finished preparing the members’ joint federal_income_tax return shortly before the april year due_date accounting firm had to ship these returns to member and member who were in state b when the returns were completed because of this accountant did not review the members’ joint federal_income_tax return and did not see how the property sales were treated on that return shortly after the filing of the returns member consulted with an accountant not associated with accounting firm in conjunction with reviewing taxpayer’s and the members’ federal_income_tax returns for year and year member became aware that accounting firm failed to report the sales of propertie sec_1 and using the installment_method member then contacted accountant who indicated that the plr-141791-01 installment_method should have been used to report the gains from the sales subsequently accounting firm prepared the request for permission to revoke the elections out of the installment_method for the three sales at issue member signed the ruling_request on august year and the service received the request on august year on or before august year there were no defaults on the installment notes arising from the sales that are the subject of this ruling_request nor were the members aware of any information indicating imminent defaults on any of the notes on or before august year the members did not become aware of their lack of entitlement to any deduction loss exclusion_from_gross_income or credit claimed on their year or year federal_income_tax returns which was taken into account in reducing the amount of federal_income_tax originally reported on the sales that are the subject of this ruling_request finally the members represent that taxpayer’s request for permission to revoke the elections out of the installment_method for the sales at issue is not motivated by a mere change in mind or by consideration of the relative advantages of changing the method of reporting gain based on information not available or taken into account when the sales were initially reported other than the discovery that accounting firm failed to use the installment_method in reporting such sales law and analysis sec_453 a generally requires income from an installment_sale to be taken into account under the installment_method sec_453 defines an installment_sale as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs however sec_453 in conjunction with sec_453 excludes certain_sales from installment_sales treatment including dealer dispositions of real_property with certain exceptions sec_453 defines a dealer_disposition of real_property as any disposition of real_property held by a taxpayer for sale to customers in the ordinary course of the taxpayer’s trade_or_business sec_453 allows a taxpayer to elect out of using the installment_method under sec_1 d of the income_tax regulations a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on a timely tax_return filed for the taxable_year in which the installment_sale occurs is considered to have elected out of using the installment_method sec_453 provides that a taxpayer must obtain the consent of the all section references are to sections of the internal_revenue_code_of_1986 as in effect for the taxable years at issue plr-141791-01 service to revoke an election out of using the installment_method sec_1 d provides that revocation of an election out will not be permitted when one of its purposes is the avoidance of federal income taxes or when the taxable_year in which any payment was received has closed except as otherwise provided in regulations sec_453 requires a taxpayer who desires to elect out of the installment_method for a qualifying_sale to do so on or before the due_date including extensions for the taxpayer’s federal_income_tax return for the taxable_year of the sale sec_1 d ii provides that late elections out of the installment_method will be permitted only in those rare circumstances when the service concludes that the taxpayer had good cause for failing to make a timely election out in revrul_90_46 1990_1_cb_107 the service discussed some criteria used in determining whether to grant taxpayers permission to make late elections out of the installment_method although revrul_90_46 only deals with late elections out the service has used similar criteria in determining whether to allow taxpayers to revoke elections out of installment reporting if a taxpayer intends to use the installment_method when reporting a sale but later has a change_of mind because of a simple change in preference or a subsequent change in law or circumstances revrul_90_46 makes clear permission to change reporting methods will not be granted it follows that any change in initial intent because of hindsight does not justify granting permission to change hindsight’s scope extends beyond reevaluations of prior decisions because of subsequently occurring events it may also include reevaluations of prior decisions because of the subsequent discovery of facts existing at the time of the initial reporting decision or mere reevaluations of facts which were known at the time of the initial reporting on the other hand a taxpayer may initially intend to elect out of installment reporting but that intent may be thwarted by the mistake of a third party if the taxpayer makes a timely effort to correct the mistake revrul_90_46 provides that the service may consider this one of the rare circumstances in which it will grant permission to make a late election out of the installment_method in the instant case taxpayer supplied accounting firm with documents containing information sufficient to indicate the possible application of installment_sale reporting for gains from the sales at issue accounting firm did not use the installment_method to report the gains because of a legal error the legal error consisted of accountant 1's erroneous conclusion that no portion of the gain from the sale of sec_1250 property qualifies to be reported using the installment_method and the failure of other accountants to correct that error in reviewing the relevant tax returns with regard to the sale of property and property member specifically plr-141791-01 requested that accounting firm use the installment_method to report such sales there is no indication that either member or member specifically requested that the installment_method be used to report the sale of property however the members relied on accounting firm to prepare taxpayer’s tax_return in a manner which would minimize their federal_income_tax liability based on the circumstances as they existed at the due_date of the year returns there appears to have been no reasonable basis not to have used the installment_method if available when member learned of accounting firm’s failure to use the installment_method to report gains from the sales at issue member immediately contacted accounting firm in an attempt to rectify the situation with regard to the sales of property and property member contacted accounting firm just over two months after the due_date of taxpayer’s and the members’ year return less than two months after this initial contact accounting firm prepared and taxpayer filed a request for permission to revoke the elections out of the installment_method with regard to the sale of property member 1's discovery of accounting firm’s failure to use the installment_method and contact of accounting firm occurred just over fourteen months after the due_date of taxpayer’s and the members’ year return in the periods following the initial reporting of the sales no events have occurred that indicate that electing out of the installment_method for the sales yields a better result for members than using installment reporting rather events to date indicate installment_method reporting to be the preferable course of action however based on all of the facts and circumstances as represented by taxpayer its request to revoke its election out of the installment_method does not appear to be based on hindsight rather based on the representations made it appears that taxpayer initially intended to use installment_method reporting for the sales at issue and that this intent through no fault of taxpayer was frustrated by accounting firm moreover we believe member discovered the failure to use installment_method reporting and initiated corrective action in a reasonable amount of time with regard to each of the sales at issue to the extent one or more of the sales at issue qualify as an installment_sale within the meaning of sec_453 subject_to the time constraints set forth in the following paragraph we grant taxpayer permission to revoke its election out of using the installment_method for that particular sale however we express no opinion on the question of whether taxpayer initially qualified to use the installment_method to report the gains from the sales of property property or property thus we express no opinion on whether any of the sales of property at issue constitute dealer dispositions within the meaning of sec_453 which sec_453 excludes from the definition of installment_sales permission to revoke the election out of installment_method reporting for any of the sales at issue is granted for the period that end sec_75 days after the date of this letter to revoke the election out of the installment_method for any of the sales at issue plr-141791-01 taxpayer must file an amended federal_income_tax return for the taxable_year of the sale and any previously filed return on which a portion of the gain from the sale is reportable under the installment_method a copy of this letter must be attached to the amended returns this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent if you have any questions concerning this ruling please call the contact person listed above sincerely yours associate chief_counsel income_tax accounting by george baker chief branch cc
